Citation Nr: 1120882	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-03 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of post cryosurgery.

2.  Entitlement to service connection for recurrent mild dysplasia.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right ankle disability, to include the residuals of a right ankle sprain.

5.  Entitlement to an initial compensable disability rating for fibrocystic disease of the bilateral breasts.

6.  Entitlement to an initial compensable disability rating for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from January 1985 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in part, granted service connection for anemia and fibrocystic disease of the breasts and assigned noncompensable (0%) disability ratings.  That rating decision also denied service connection for the other disabilities indicated on the title page.  

In March 2011, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of her testimony is associated with the claims file.  

The issues of increased disability ratings for anemia and fibrocystic disease of the breasts, and for service connection for a right ankle disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

In March 2011, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal with respect to the issues of entitlement to service connection for:  the residuals of post cryosurgery; recurrent mild dysplasia; and a left shoulder disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for the residuals of post cryosurgery have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for recurrent mild dysplasia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for a left shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the March 2011 hearing before the undersigned Veterans Law Judge, the Veteran requested to withdraw her claims for service connection for:  the residuals of post cryosurgery; recurrent mild dysplasia; and a left shoulder disorder.   This serves to withdraw these issues.  There remain no allegations of errors of fact or law for appellate consideration with respect to these three issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issues of entitlement to service connection for: the residuals of post cryosurgery; recurrent mild dysplasia; and a left shoulder disorder.  Dismissal is warranted.


ORDER

The appeal for service connection for the residuals of post cryosurgery is dismissed.

The appeal for service connection for recurrent mild dysplasia is dismissed.

The appeal for service connection for a left shoulder disorder is dismissed.


REMAND

The Veteran claims entitlement to service connection for a right ankle disorder, to include the residuals of a right ankle sprain during service.  She also asserts that her service-connected disabilities of anemia and fibrocystic disease of the bilateral breasts warrant compensable disability ratings.  

In October 2009 the only VA Compensation and Pension examination of the Veteran was conducted.  Laboratory blood testing was conducted.  Examination of the Veteran's breasts was also conducted.  At the March 2011 hearing, the Veteran testified that her service-connected anemia and fibrocystic disease of the bilateral breasts had increased in severity.  She testified to increased symptoms of fatigue and pain.  

With respect to her claim for service connection for a right ankle disorder, there is evidence of a right ankle sprain during active service.  She testified as to a continuity of symptomatology of right ankle pain subsequent to service.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the names of all health care professionals and/or facilities (private and governmental) where she has been treated for right ankle symptoms, anemia and fibrocystic disease of the breasts since January 2006.  Subsequently, and after securing the proper authorizations where necessary, obtain all the available records from all the sources listed by the Veteran which are not already on file.  Also, obtain all the records of any treatment at VA facilities which are not already on file.  

2.  Schedule the Veteran for the appropriate joints examination.  The examination report should include a detailed account of all right ankle pathology found to be present.  All necessary tests, including x-ray examination of the right ankle, should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should review the evidence of record with special attention to the service treatment records showing diagnosis of right ankle sprain during service.  The examiner should then indicate:

* Whether there a diagnosis or any current right ankle disability.  

* Whether it is as least as likely as not (50 percent or greater probability) that any current right ankle disability was incurred during active service.  The examiner must specifically comment on the right ankle sprain during service.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  The Veteran should be accorded the appropriate examination to obtain the necessary evidence to rate the Veteran's service-connected anemia.  The report of examination should include a detailed account of all manifestations of the anemia found to be present.  The examiner should comment on any reported symptoms such as weakness, fatigue, headaches, lightheadedness, and/or dyspnea, with respect to the level of anemia represented by the laboratory findings.  All necessary tests, including blood laboratory tests, should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  

4.  The veteran should be accorded the appropriate breast / gynecological examination to obtain the evidence necessary to rate her service-connected fibrocystic disease of the bilateral breasts.  The report of examination should include a detailed account of all manifestations of the disorder found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  

5.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any of the medical examination reports do not include adequate information to adjudicate the issues on appeal, they must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

6.  Following the above, readjudicate the Veteran's claims.  Consider the Veteran's service-connected fibrocystic disease of the bilateral breasts under all appropriate Diagnostic Codes based on the medical evidence.  If any of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and her representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


